Citation Nr: 0630193	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  05-18 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for scoliosis.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served in an Army Reserve Unit and had active 
duty from June to August 2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut that denied service connection for scoliosis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

For purposes of triggering VA's duty to provide an 
examination, a veteran is competent to report symptoms, and 
to report a continuity of symptomatology.  Duenos v. 
Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 
Vet. App. 370 (2002).

The veteran, her mother, and an acquaintance have reported 
that although scoliosis was diagnosed prior to service, it 
first became symptomatic while the veteran was undergoing 
basic training.  They have also reported that the symptoms 
have continued since that time.  Private hospital records 
document that mild scoliosis was found prior to service.  An 
examination is needed to determine whether a pre-existing 
scoliosis was aggravated, or additional back disability was 
incurred during active service.

Also, in July 2003, the veteran's father and two 
acquaintances individually submitted statements that claimed 
that they have seen they have witnessed the veteran's back 
pain dramatically increase as a result of her service.

The veteran's mother reported that the veteran had been 
hospitalized during basic training due to back spasms.  In 
the report of an informal conference held in August 2005, it 
was reported that the veteran had seen a doctor the day after 
her discharge from service.  The claims folder does not 
contain records of this treatment.  VA has an obligation to 
seek these records.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps (including 
asking the veteran for any necessary 
information or releases) to obtain 
records of the hospitalization that 
reportedly occurred proximate to her 
period of basic training; and by the 
private physician on the day following 
her discharge from service. 

2.  Afford the veteran an examination in 
order to determine whether scoliosis, was 
aggravated, or additional back disability 
was incurred, in service.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  After the completion of 
the examination and review of the record, 
the examiner should answer the following 
questions: 1) Does the veteran have 
current scoliosis?  2) If the veteran has 
scoliosis, is it clear and unmistakable 
that this disability was not aggravated 
in service? 3) Does the veteran have a 
current back disability that is related 
to aggravation of the scoliosis in 
service or that was incurred in service?  

4.  Thereafter, readjudicate the claim.  
If the claim remains denied, issue a 
supplemental statement of the case, 
before the case is returned to the Board, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


